Citation Nr: 1815031	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  10-01 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a respiratory condition, to include as secondary to service-connected hypertension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Ford, Associate Counsel


INTRODUCTION

The Veteran served active duty in the United States Air Force from January 1986 to April 1990.

This appeal arises before the Board of Veterans' Appeals (Board) from an October 2008 rating decision in which the Department of Veteran Affairs (VA) Denver, Colorado, Regional Office (RO) denied entitlement to service connection for a respiratory condition, to include as secondary to hypertension.  The appeal was subsequently transferred to the St. Petersburg, Florida RO.  In March 2014 and June 2016, the appeal was remanded for further development. 

In November 2012, the Veteran testified before a Veterans Law Judge at a Travel Board hearing.  A copy of the transcript has been associated with the claims file.  This hearing was before a judge that is no longer available to adjudicate the claim.  In a February 2016 notification letter, the Veteran was notified and offered the option of another hearing.  The Veteran did not respond within 30 days, as prescribed by the VA notification letter.  Therefore, the Board will proceed accordingly.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a respiratory condition due to his period of service.  Specifically, the Veteran contends that he has a respiratory issue secondary to his hypertension.

In May 2014, the Veteran was afforded a VA examination.  The examiner stated that it was less likely than not that the Veteran had a respiratory condition that was incurred in or caused by his period of service.  The examiner explained that the Veteran had no diagnosed respiratory condition.  The examiner stated that the Veteran's pulmonary functioning tests were essentially within normal limits.  The examiner noted that the Veteran reported episodes of shortness of breath with elevated blood pressure that lasted for a few minutes.  The examiner reported that there was no documentation of this since following the February 2012 VA medical records to the present.  The examiner determined that there was no evidence of a chronic respiratory condition. 

In a June 2016 Board remand, the Board directives instructed an examiner to provide an addendum opinion as to whether the Veteran has a respiratory disorder characterized by recurrent bronchitis and/or pneumonia.  The directives went on to state that the examiner must address the May 2008 Colorado VA medical record noting the Veteran's history of recurrent pneumonia and a previous positive tuberculosis test, a May 2009 Virginia VA medical record noting the Veteran's history of bronchitis, and a February 2011 New Jersey VA medical record noting that the Veteran had multiple episodes of bronchitis.

The Board notes that a June 2017 VA examination was entered into the Veteran's file; however, the content of the opinion appears to be a recitation of the May 2014 VA opinion along with the June 2016 Board directives that have not been answered.  It is not clear that an examiner has given an opinion with consideration of the June 2016 Board remand and the specific medical records referenced therein.  Therefore, a remand is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran's claims file to an appropriate examiner for a medical opinion.  The examiner should determine the nature and etiology of the Veteran's claimed respiratory condition.  The examiner shall consider all other medical records associated with this file during review, including the May 2008, May 2009, and February 2011 VA records.  The examiner is asked to offer the following opinions:
a.  Whether the Veteran has a respiratory condition characterized by recurrent bronchitis and/or pneumonia.  In the rationale, the examiner is to discuss the May 2008, May 2009, and February 2011 VA records noting the Veteran's experiences of respiratory issues.

b.  If any respiratory condition is diagnosed, is it is at least as likely as not (50 percent or greater probability) that the Veteran's respiratory disorder is due to or aggravated by the Veteran's service-connected hypertension. 

In rendering the requested opinion, the examiner must consider and discuss all pertinent medical and other objective evidence, as well as all lay assertions, to include any assertions as to episodes of shortness of breath during periods of uncontrolled hypertension.  The examiner should explain the medical basis for the conclusions reached. 

2.  After any additional development deemed warranted, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  After the Appellant and his representative have had an adequate opportunity to respond, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JENNIFER HWA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




